Harvey, J.
Appeal from a judgment of the County Court of Rensselaer County (Dwyer, Jr., J.), rendered June 30, 1986, convicting defendant upon his plea of guilty of the crimes of criminal possession of a weapon in the third degree and bail jumping in the second degree.
When this matter was previously before us, we withheld decision in order to get a dispositive determination as to whether County Court ruled on defendant’s suppression motion (132 AD2d 862). County Court has indicated that before it could render a decision on the suppression motion defendant absconded. After defendant was found and brought back to the court, he pleaded guilty to the charged crimes. No decision was ever rendered on the suppression motion. By pleading guilty prior to obtaining an order denying his suppression motion, defendant has waived appellate review (see, People v Fernandez, 67 NY2d 686, 687; People v Plummer, 122 AD2d 285, lv denied 68 NY2d 915, 916).
Judgment affirmed. Mahoney, P. J., Weiss, Yesawich, Jr., Levine and Harvey, JJ., concur.